UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
ALL ALI BIN ALI AHMED,         :
et al.,                        :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-1678 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                      ORDER

     A Status Conference was held in this case on February 26,

2009,   which    was   closed    to   the     public   due   to   discussion   of

classified information.         Upon consideration of the representations

of the parties, and the entire record herein, it is hereby

     ORDERED, that the Government shall respond to Petitioner’s

Request for Admissions by March 9, 2009.                If the Government is

unable to respond by that date, it shall file a Praecipe explaining

why and include a reliable estimation of when the Government will

be able to respond; and it is further

     ORDERED, that March 10, 2009, is the final deadline for the

Government to produce exculpatory evidence -- including credibility

assessments -- related to the four individuals whose statements the

Government      principally     relies   on    to   establish     its   case   for

detention; and it is further

     ORDERED, that the Government shall submit a Praecipe on March

10, 2009, estimating how long it will take to produce such evidence
for any remaining individuals that the Government relies on to

establish its case for detention.



                                       /s/
February 26, 2009                     Gladys Kessler
                                      United States District Judge

Copies to:   Attorneys of Record via ECF




                                -2-